Citation Nr: 0810759	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO. 02-06 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified via videoconference at a Board 
hearing in February 2005. This matter was previously before 
the Board and was remanded in April 2005 and June 2006.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected bilateral hearing loss is 
productive of level III hearing acuity in the right ear and 
level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral higher frequency hearing loss have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in her possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 22 Vet. App. 37 at 5-6 (2008). 

In March 2003, May 2004, August 2005, June 2006, and April 
2007 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate 
service connection claims, increased rating claims, and 
earlier effective date claims, as well as specifying what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claim. 

The notices were not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claim was 
readjudicated in the November 2007 supplemental statement of 
the case after she received appropriate VCAA notice in the 
June 2006 VCAA letter. As such, the Board finds that the 
essential fairness of the adjudication process was not 
affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). In this case, the Board again finds that the 
notice error did not affect the essential fairness of the 
adjudication process because the veteran's claim was 
readjudicated in the November 2007 Supplemental Statement of 
the Case after she received appropriate notice of the rating 
criteria for rating hearing loss disabilities in the May 2002 
Statement of the Case and the multiple subsequent 
supplemental statements of the case.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claim. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of her service-connected bilateral hearing loss is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 
A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

The veteran's service-connected bilateral high frequency 
hearing loss has been rated by the RO under the provisions of 
Diagnostic Code 6100. Since her claim was received in 2000, 
the current version of rating criteria for bilateral hearing 
loss which became effective June 10, 1999, is for 
consideration. 62 Fed. Reg. 25,202-25,210 (May 11, 1999). 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

The competent medical evidence of record includes a September 
2000 VA audiogram report which reflects pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
05
20
05
LEFT
N/A
15
10
15
15

The average puretone threshold was 10 in the right ear and 14 
in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 88 
percent in the left ear.

The record includes a December 2001 audiogram from the Naval 
Hospital in Great Lakes, IL, but this audiogram is 
insufficient for ratings purposes. 38 C.F.R. § 4.85(a) 
dictates that "an examination for hearing impairment for VA 
purposes must ....include a controlled speech discrimination 
test (Maryland CNC)." The December 2001 audiogram does not 
include a Maryland CNC speech discrimination test. As such, 
it cannot be used to rate the veteran's level of hearing 
impairment for VA purposes.

A May 2002 VA audiology note shows that the veteran's hearing 
loss was within normal limits, except for mild hearing loss 
noted in the left ear at 6khz. A January 2003 VA ENT progress 
note shows that the veteran had mild hearing loss.

A September 2005 VA examination report notes that the veteran 
apparently showed the examiner audiometric test results from 
December 2001 and November 2004. The September 2005 
examination report reflects pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
25
30
LEFT
N/A
20
20
20
25

The average puretone threshold was 27 in the right ear and 21 
in the left ear. Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 88 
percent in the left ear.

After a thorough review of the record, the Board cannot 
locate the November 2004 audiogram test results noted in the 
September 2005 VA examination report. The record includes 
extensive VA treatment records up to 2007, and there are no 
November 2004 audiometric test results in these records. The 
veteran has been repeatedly asked to submit to VA any 
relevant evidence in her possession, and she has not 
submitted any November 2004 audiometric test results. Nor has 
she notified VA of the availability of any such records. As 
such, the Board finds that VA has done everything possible to 
obtain all relevant records in relation to the veteran's 
claim. As such, the Board will evaluate the veteran's claim 
based on the evidence currently of record.

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears. 
Applying the criteria found in 38 C.F.R. §§  4.85-4.87, and 
using the test results most favorable to the veteran, the 
competent medical evidence of record shows level III hearing 
in the right ear and level II hearing in the left ear. 
Entering the category designations for each ear into Table 
VII results in a 0 disability rating under Diagnostic Code 
6100. 

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record, and is bound by law to 
apply VA regulatory criteria. As noted above, the Court has 
indicated that rating of hearing loss disability involves a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. In the veteran's case, the degree of bilateral 
hearing loss shown by examination fails to meet the criteria 
for a 10 percent disability rating. Therefore, the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


